—In an action to recover damages for personal injuries, etc., the defendant Post-cap Construction Corp. appeals from an order of the Supreme Court, Richmond County (Leone, J.), dated May 15, 1998, which granted the motion of the defendant TDX Construction Corporation, in effect, for partial summary judgment on the latter’s third cross claim insofar as asserted against it based on *553its failure, inter alia, to obtain insurance naming the defendant TDX Construction Corporation as an additional insured.
Ordered that the order is affirmed, with costs.
Under the facts of this case, the Supreme Court correctly determined that the appellant breached the subject contract by failing to obtain insurance which named the defendant TDX Construction Corporation as an additional insured (see, Kinney v Lisk Co., 76 NY2d 215). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.